Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutt (US 2017/0004567).
 	As to claim 21, Dutt discloses a computer-implemented method of hosting an electronic transactions platform executing transactions of clothing subscriptions (para. 0038, 0059), the method comprising: 
 	hosting, by one or more processors, an electronic transactions platform executing transactions of clothing subscriptions, the electronic transactions platform comprising a user interface displaying images of articles of clothing to users subscribed to the electronic transactions platform for clothing subscriptions (para. 0059, 0244, 0253); 
 	analyzing, by the one or more processors, a portion of an image depicting an article of clothing that has been selected, viewed, or previously worn by a user subscribed to the electronic transactions platform for clothing subscriptions (para. 0163, 0188, 0244, 0268); 
 	determining, by the one or more processors, one or more recommended articles of clothing for the user subscribed to the electronic transactions platform for clothing subscriptions, based on the analyzed portion of the image (para. 0203, 0232, 0235); 
 	displaying or transmitting, by the one or more processors, information regarding the at least one or more recommended articles of clothing to a device of the user subscribed to the electronic transactions platform for clothing subscriptions (para. 0111, 0235); and 
 	processing, by the one or more processors, one or more electronic transactions to initiate shipping the one or more recommended articles of clothing to the user subscribed to the electronic transactions platform (para. 0097).
	As to claim 22, Dutt discloses the computer-implemented method of claim 21, further comprising: receiving, by one or more processors, images and data describing one or more articles of clothing available for physical shipment to subscribers via electronic transactions on the electronic transactions platform for clothing subscriptions (fig. 3, para. 0097).
	As to claim 23, Dutt discloses the computer-implemented method of claim 22, wherein receiving the images and data describing one or more articles of clothing available for physical shipment comprises: receiving the images and data describing one or more articles of clothing from one or more electronic tenant interfaces, wherein the one or more electronic tenant interfaces comprise one or more user interfaces accessible from one or more tenant devices over one or more networks (fig. 3, para. 0094, 0095, 0111).
	As to claim 24, Dutt discloses the computer-implemented method of claim 22, further comprising: updating one or more catalogs based on the received images and data describing one or more articles of clothing available for physical shipment to subscribers of the electronic transactions platform for clothing subscriptions (para. 0096).
	As to claim 25, Dutt discloses the computer-implemented method of claim 21, wherein the one or more electronic transactions include at least one or more of a request to initiate or process a return of one or more articles of clothing, track a physical shipment of one or more articles of clothing, and request a physical shipment of one or more articles of clothing (para. 0097).
	As to claim 26, Dutt discloses the computer-implemented method of claim 21, wherein the electronic transactions platform for clothing subscriptions comprises one or more user platforms, the method further comprising: receiving the one or more electronics transactions initiated at the device of the subscriber of the electronic transactions platform for clothing subscriptions (para. 0097); receiving the one or more electronics transactions at the one or more user platforms, wherein the one or more user platforms comprise one or more user interfaces accessible from one or more subscriber devices over the one or more networks (para. 0097, 0111); and displaying the information regarding the at least one or more recommended wearable items on the one or more user interfaces (para. 0111).
	As to claim 27, Dutt discloses the computer-implemented method of claim 26, wherein the one or more electronics transactions include a request to be shipped one or more articles of clothing in response to the information regarding the at least one or more recommended articles of clothing; and processing, by the one or more processors, the received one or more electronic transactions (para. 0097, 0111).
As to claims 28-40, these claims recite features similar to features recited in claims 21-27.  Therefore, they are rejected for reasons similar to those discussed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,902,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are either anticipated by or obvious variants of the patent claims.  In particular, the following table shows the corresponding limitations between the present claims and the patent claims.

Present Application Claims
Patent claims
21. (New) A computer-implemented method of hosting an electronic transactions platform executing transactions of clothing subscriptions, the method comprising: hosting, by one or more processors, an electronic transactions platform executing transactions of clothing subscriptions, the electronic transactions platform comprising a user interface displaying images of articles of clothing to users subscribed to the electronic transactions platform for clothing subscriptions; analyzing, by the one or more processors, a portion of an image depicting an article of clothing that has been selected, viewed, or previously worn by a user subscribed to the electronic transactions platform for clothing subscriptions; determining, by the one or more processors, one or more recommended articles of clothing for the user subscribed to the electronic transactions platform for clothing subscriptions, based on the analyzed portion of the image; displaying or transmitting, by the one or more processors, information regarding the at least one or more recommended articles of clothing to a device of the user subscribed to the electronic transactions platform for clothing subscriptions; and processing, by the one or more processors, one or more electronic transactions to initiate shipping the one or more recommended articles of clothing to the user subscribed to the electronic transactions platform.






22. (New) The computer-implemented method of claim 21, further comprising: receiving, by one or more processors, images and data describing one or more articles of clothing available for physical shipment to subscribers via electronic transactions on the electronic transactions platform for clothing subscriptions.






23. (New) The computer-implemented method of claim 22, wherein receiving the images and data describing one or more articles of clothing available for physical shipment comprises: receiving the images and data describing one or more articles of clothing from one or more electronic tenant interfaces, wherein the one or more electronic tenant interfaces comprise one or more user interfaces accessible from one or more tenant devices over one or more networks.

24. (New) The computer-implemented method of claim 22, further comprising: updating one or more catalogs based on the received images and data describing one or more articles of clothing available for physical shipment to subscribers of the electronic transactions platform for clothing subscriptions.

25. (New) The computer-implemented method of claim 21, wherein the one or more electronic transactions include at least one or more of a request to initiate or process a return of one or more articles of clothing, track a physical shipment of one or more articles of clothing, and request a physical shipment of one or more articles of clothing.

26. (New) The computer-implemented method of claim 21, wherein the electronic transactions platform for clothing subscriptions comprises one or more user platforms, the method further comprising: receiving the one or more electronics transactions initiated at the device of the subscriber of the electronic transactions platform for clothing subscriptions; receiving the one or more electronics transactions at the one or more user platforms, wherein the one or more user platforms comprise one or more user interfaces accessible from one or more subscriber devices over the one or more networks; and displaying the information regarding the at least one or more recommended wearable items on the one or more user interfaces.

27. (New) The computer-implemented method of claim 26, wherein the one or more electronics transactions include a request to be shipped one or more articles of clothing in response to the information regarding the at least one or more recommended articles of clothing; and processing, by the one or more processors, the received one or more electronic transactions.

28. (New) A computer system for hosting an electronic transactions platform executing transactions of clothing subscriptions, the computer system comprising: a data storage device storing processor-readable instructions; and a processor configured to execute the instructions to perform a method including: hosting an electronic transactions platform executing transactions of clothing subscriptions, the electronic transactions platform comprising a user interface displaying images of articles of clothing to users subscribed to the electronic transactions platform for clothing subscriptions; analyzing a portion of an image depicting an article of clothing that has been selected, viewed, or previously worn by a user subscribed to the electronic transactions platform for clothing subscriptions; determining one or more recommended articles of clothing for the user subscribed to the electronic transactions platform for clothing subscriptions, based on the analyzed portion of the image; displaying or transmitting information regarding the at least one or more recommended articles of clothing to a device of the user subscribed to the electronic transactions platform for clothing subscriptions; and processing one or more electronic transactions to initiate shipping the one or more recommended articles of clothing to the user subscribed to the electronic transactions platform.







29. (New) The computer system of claim 28, wherein the processor is further configured for: receiving images and data describing one or more articles of clothing available for physical shipment to subscribers via electronic transactions on the electronic transactions platform for clothing subscriptions.







30. (New) The computer system of claim 29, wherein receiving the images and data describing one or more articles of clothing available for physical shipment comprises: receiving the images and data describing one or more articles of clothing from one or more electronic tenant interfaces, wherein the one or more electronic tenant interfaces comprise one or more user interfaces accessible from one or more tenant devices over one or more networks.

31. (New) The computer system of claim 29, wherein the processor is further configured for: updating one or more catalogs based on the received images and data describing one or more articles of clothing available for physical shipment to subscribers of the electronic transactions platform for clothing subscriptions.

32. (New) The computer system of claim 28, wherein the one or more electronic transactions include at least one or more of a request to initiate or process a return of one or more articles of clothing, track a physical shipment of one or more articles of clothing, and request a physical shipment of one or more articles of clothing.

33. (New) The computer system of claim 28, wherein the electronic transactions platform for clothing subscriptions comprises one or more user platforms, and wherein receiving the one or more electronics transactions initiated at the device of the subscriber of the electronic transactions platform for clothing subscriptions comprises: receiving the one or more electronics transactions at the one or more user platforms, wherein the one or more user platforms comprise one or more user interfaces accessible from one or more subscriber devices over the one or more networks.

34. (New) The computer system of claim 33, wherein the processor is further configured for: displaying the information regarding the at least one or more recommended wearable items on the one or more user interfaces.

35. (New) A non-transitory computer-readable medium containing instructions for dynamically managing data associated with electronic transactions of clothing in an electronic transactions platform for clothing subscriptions that, when executed by a processor, cause the processor to perform a method comprising: hosting an electronic transactions platform executing transactions of clothing subscriptions, the electronic transactions platform comprising a user interface displaying images of articles of clothing to users subscribed to the electronic transactions platform for clothing subscriptions; analyzing a portion of an image depicting an article of clothing that has been selected, viewed, or previously worn by a user subscribed to the electronic transactions platform for clothing subscriptions; determining one or more recommended articles of clothing for the user subscribed to the electronic transactions platform for clothing subscriptions, based on the analyzed portion of the image; displaying or transmitting information regarding the at least one or more recommended articles of clothing to a device of the user subscribed to the electronic transactions platform for clothing subscriptions; and processing one or more electronic transactions to initiate shipping the one or more recommended articles of clothing to the user subscribed to the electronic transactions platform.






36. (New) The non-transitory computer-readable medium of claim 35, the method further comprising: receiving images and data describing one or more articles of clothing available for physical shipment to subscribers via electronic transactions on the electronic transactions platform for clothing subscriptions.






37. (New) The non-transitory computer-readable medium of claim 36, the method further comprising: updating one or more catalogs based on the received images and data describing one or more articles of clothing available for physical shipment to subscribers of the electronic transactions platform for clothing subscriptions.

38. (New) The non-transitory computer-readable medium of claim 35, wherein the one or more electronic transactions include at least one or more of a request to initiate or process a return of one or more articles of clothing, track a physical shipment of one or more articles of clothing, and request a physical shipment of one or more articles of clothing.

39. (New) The non-transitory computer-readable medium of claim 35, wherein the electronic transactions platform for clothing subscriptions comprises one or more user platforms, and wherein receiving the one or more electronics transactions initiated at the device of the subscriber of the electronic transactions platform for clothing subscriptions comprises: receiving the one or more electronics transactions at the one or more user platforms, wherein the one or more user platforms comprise one or more user interfaces accessible from one or more subscriber devices over the one or more networks.

40. (New) The non-transitory computer-readable medium of claim 39, the method further comprising: displaying the information regarding the at least one or more recommended wearable items on the one or more user interfaces.
1. A computer-implemented method of hosting an electronic transactions platform executing transactions of clothing subscriptions, the method comprising: hosting, by one or more processors, an electronic transactions platform executing transactions of clothing subscriptions, the electronic transactions platform comprising a user interface displaying images of articles of clothing to users subscribed to the electronic transactions platform; identifying, by the one or more processors, a portion of an image corresponding to an individual depicted in the image based on a feature of the depicted individual; determining, by the one or more processors, at least a portion of an article of clothing depicted in the image based on the identified portion of the image, the article of clothing having been selected, viewed, or previously worn by a user subscribed to the electronic transactions platform; identifying, by the one or more processors, one or more recommended articles of clothing to display to the user subscribed to the electronic transactions platform for clothing subscriptions, based on the determined portion of the article of clothing; displaying or transmitting, by the one or more processors, information regarding the at least one or more recommended articles of clothing to a device of the user subscribed to the electronic transactions platform for clothing subscriptions; and processing, by the one or more processors, one or more electronic transactions to initiate shipping the one or more recommended articles of clothing to the user subscribed to the electronic transactions platform.

2. The computer-implemented method of claim 1, wherein the feature of the depicted individual includes any combination of the following: a face of the individual, a silhouette of the individual, a physical feature of the individual, and/or a digital feature or characteristic of the individual, the method further comprising: receiving, by one or more processors, images and data describing one or more articles of clothing available for physical shipment to subscribers via electronic transactions on the electronic transactions platform for clothing subscriptions.

3. The computer-implemented method of claim 2, wherein receiving the images and data describing one or more articles of clothing available for physical shipment comprises: receiving the images and data describing one or more articles of clothing from one or more electronic tenant interfaces, wherein the one or more electronic tenant interfaces comprise one or more user interfaces accessible from one or more tenant devices over one or more networks.

4. The computer-implemented method of claim 2, further comprising: updating one or more catalogs based on the received images and data describing one or more articles of clothing available for physical shipment to subscribers of the electronic transactions platform for clothing subscriptions.

5. The computer-implemented method of claim 1, wherein the one or more electronic transactions include at least one or more of a request to initiate or process a return of one or more articles of clothing, track a physical shipment of one or more articles of clothing, and request a physical shipment of one or more articles of clothing.

6. The computer-implemented method of claim 1, wherein the electronic transactions platform for clothing subscriptions comprises one or more user platforms, the method further comprising: receiving the one or more electronics transactions initiated at the device of the subscriber of the electronic transactions platform for clothing subscriptions; receiving the one or more electronics transactions at the one or more user platforms, wherein the one or more user platforms comprise one or more user interfaces accessible from one or more subscriber devices over the one or more networks; and displaying the information regarding the at least one or more recommended wearable items on the one or more user interfaces.


7. The computer-implemented method of claim 6, wherein the one or more electronics transactions include a request to be shipped one or more articles of clothing in response to the information regarding the at least one or more recommended articles of clothing; and processing, by the one or more processors, the received one or more electronic transactions.


8. A computer system for hosting an electronic transactions platform executing transactions of clothing subscriptions, the computer system comprising: a data storage device storing processor-readable instructions; and a processor configured to execute the instructions to perform a method including: hosting an electronic transactions platform executing transactions of clothing subscriptions, the electronic transactions platform comprising a user interface displaying images of articles of clothing to users subscribed to the electronic transactions platform; identifying, by the one or more processors, a portion of an image corresponding to an individual depicted in the image based on a feature of the depicted individual; determining, by the one or more processors, at least a portion of an article of clothing depicted in the image based on the identified portion of the image, the article of clothing having been selected, viewed, or previously worn by a user subscribed to the electronic transactions platform; identifying one or more recommended articles of clothing to display to the user subscribed to the electronic transactions platform for clothing subscriptions, based on the determined portion of the article of clothing; displaying or transmitting information regarding the at least one or more recommended articles of clothing to a device of the user subscribed to the electronic transactions platform for clothing subscriptions; and processing one or more electronic transactions to initiate shipping the one or more recommended articles of clothing to the user subscribed to the electronic transactions platform.

9. The computer system of claim 8, wherein the feature of the depicted individual includes any combination of the following: a face of the individual, a silhouette of the individual, a physical feature of the individual, and/or a digital feature or characteristic of the individual, and wherein the processor is further configured for: receiving images and data describing one or more articles of clothing available for physical shipment to subscribers via electronic transactions on the electronic transactions platform for clothing subscriptions.

10. The computer system of claim 9, wherein receiving the images and data describing one or more articles of clothing available for physical shipment comprises: receiving the images and data describing one or more articles of clothing from one or more electronic tenant interfaces, wherein the one or more electronic tenant interfaces comprise one or more user interfaces accessible from one or more tenant devices over one or more networks.

11. The computer system of claim 9, wherein the processor is further configured for: updating one or more catalogs based on the received images and data describing one or more articles of clothing available for physical shipment to subscribers of the electronic transactions platform for clothing subscriptions.

12. The computer system of claim 8, wherein the one or more electronic transactions include at least one or more of a request to initiate or process a return of one or more articles of clothing, track a physical shipment of one or more articles of clothing, and request a physical shipment of one or more articles of clothing.

13. The computer system of claim 8, wherein the electronic transactions platform for clothing subscriptions comprises one or more user platforms, and wherein receiving the one or more electronics transactions initiated at the device of the subscriber of the electronic transactions platform for clothing subscriptions comprises: receiving the one or more electronics transactions at the one or more user platforms, wherein the one or more user platforms comprise one or more user interfaces accessible from one or more subscriber devices over the one or more networks.

14. The computer system of claim 13, wherein the processor is further configured for: displaying the information regarding the at least one or more recommended wearable items on the one or more user interfaces.

15. A non-transitory computer-readable medium containing instructions for dynamically managing data associated with electronic transactions of clothing in an electronic transactions platform for clothing subscriptions that, when executed by a processor, cause the processor to perform a method comprising: hosting an electronic transactions platform executing transactions of clothing subscriptions, the electronic transactions platform comprising a user interface displaying images of articles of clothing to users subscribed to the electronic transactions platform; identifying, by the one or more processors, a portion of an image corresponding to an individual depicted in the image based on a feature of the depicted individual; determining, by the one or more processors, at least a portion of an article of clothing depicted in the image based on the identified portion of the image, the article of clothing having been selected, viewed, or previously worn by a user subscribed to the electronic transactions platform; identifying one or more recommended articles of clothing to display to the user subscribed to the electronic transactions platform for clothing subscriptions, based on the determined portion of the article of clothing; displaying or transmitting information regarding the at least one or more recommended articles of clothing to a device of the user subscribed to the electronic transactions platform for clothing subscriptions; and processing one or more electronic transactions to initiate shipping the one or more recommended articles of clothing to the user subscribed to the electronic transactions platform.

16. The non-transitory computer-readable medium of claim 15, wherein the feature of the depicted individual includes any combination of the following: a face of the individual, a silhouette of the individual, a physical feature of the individual, and/or a digital feature or characteristic of the individual, the method further comprising: receiving images and data describing one or more articles of clothing available for physical shipment to subscribers via electronic transactions on the electronic transactions platform for clothing subscriptions.

17. The non-transitory computer-readable medium of claim 16, the method further comprising: updating one or more catalogs based on the received images and data describing one or more articles of clothing available for physical shipment to subscribers of the electronic transactions platform for clothing subscriptions.

18. The non-transitory computer-readable medium of claim 15, wherein the one or more electronic transactions include at least one or more of a request to initiate or process a return of one or more articles of clothing, track a physical shipment of one or more articles of clothing, and request a physical shipment of one or more articles of clothing.

19. The non-transitory computer-readable medium of claim 15, wherein the electronic transactions platform for clothing subscriptions comprises one or more user platforms, and wherein receiving the one or more electronics transactions initiated at the device of the subscriber of the electronic transactions platform for clothing subscriptions comprises: receiving the one or more electronics transactions at the one or more user platforms, wherein the one or more user platforms comprise one or more user interfaces accessible from one or more subscriber devices over the one or more networks.

20. The non-transitory computer-readable medium of claim 19, the method further comprising: displaying the information regarding the at least one or more recommended wearable items on the one or more user interfaces.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668